Citation Nr: 1115920	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-32 667	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for right hip disability.

5.  Entitlement to a rating higher than 10 percent for residuals of a left knee injury.

(The claim of service connection for a right knee disability and claims for increase for a left ankle instability and for benign prostatic hypertrophy are the subject of separate decision by the Board.)

REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law

WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1962 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file record.

In a decision in November 2008, the Board held that new and material evidence had been presented to reopen the claim of service connection for a right shoulder disability.  The Board then denied the claim of service connection for a right shoulder disability on the merits as well as the claims of service connection for a left shoulder disability, for bilateral hip disability, for a cervical spine disability, and for a right ankle disability, and the claims for increase for a left knee disability and for chronic right epididymitis.

The Board remanded the claim of service connection for a right knee disability and the claims for increase for the left ankle and for benign prostatic hypertrophy, which are the subject of a separate decision by the Board. 




The Veteran appealed the Board's decision of November 2008 to the United States Court of Appeals for Veterans Claims (Court) and appointed a private attorney to represent him before the Court.  In his fee agreement, the private attorney limited his representation to the claims vacated and remanded by the Court.  In an Order dated in December 2009, the Court granted a Joint Motion for Remand and vacated the Board's decision, in part, and remanded for compliance with the instructions in the Joint Motion.  The Court remanded the claims of service connection for a right shoulder disability, a left shoulder disability, a right hip disability, and a cervical spine disability, and the claim for increase for the left knee disability.  The Court affirmed the Board's decision to deny service connection for a left hip disability and a right ankle disability and the claim for increase for chronic right epididymitis.  

In December 2010, in accordance with 38 U.S.C.A. § 7109, and 38 C.F.R. § 20.901(d), the Board obtained an advisory medical opinion from an independent medical expert, who is not employed by VA.  In December 2010, the Board provided the Veteran and his attorney a copy of the opinion and afforded the Veteran the opportunity to submit additional argument and evidence.  In January 2011, the Veteran's attorney indicated there was no further argument or evidence to submit. 

The claims of service connection for a right shoulder disability, a left shoulder disability, and a right hip disability and the claim for increase for the left knee disability are REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDING OF FACT

A cervical spine disability, degenerative disc disease with spondylosis, was not affirmatively shown to have had onset during service; a cervical spine disability, degenerative disc disease with spondylosis (arthritis) was not manifested to a compensable degree within one year after the separation from service; a cervical spine disability, degenerative disc disease with spondylosis, is not otherwise related to an injury, disease, or event in service.

CONCLUSION OF LAW

A cervical spine disability, degenerative disc disease with spondylosis, was not incurred in or aggravated by service; and a cervical spine disability, degenerative disc disease with spondylosis, may not be presumed to have been incurred during service as a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

On the claim of service connection for a cervical spine disability, the RO provided pre- and post- adjudication VCAA notice by letters, dated in February 2006 and in April 2006.  The notice included the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

To the extent the VCAA notice came after the initial adjudication, the notice was not timely and the notice did not comply with the requirement that the notice must precede the adjudication.  In this case, the timing error was cured as after the RO provided content-complying VCAA notice the claim of service connection was readjudicated as evidenced by the statement of the case, dated in April 2007.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded a VA examination in October 2007.  In December 2010, the Board obtained an opinion from an independent medical expert. 

When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the opinion obtained by the Board was based upon consideration of the medical history and described the disability in sufficient detail so that review by the Board is a fully informed one, the Board finds that the medical opinion is adequate.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, which includes spondylosis, if manifest to a compensable degree within the year after active service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Facts 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a cervical spine disability, that is, degenerative disc disease with spondylosis.

The service treatment records do show that in November 1968 the Veteran complained of stiff and aching muscles in the neck and back and other symptoms associated with a viral syndrome.  In March 1971, the Veteran complained of neck pain.  There was no history of a specific injury, and the pertinent finding was muscle spasm.  An X-ray of the cervical spine was negative.  

In December 1977, the Veteran suffered a scalp laceration over the right eye, requiring sutures. The Veteran was give information about head trauma.  Thereafter he complained of numbness in the area of the laceration.  In February 1978, the assessment was no post concussion syndrome. 

In February 1981, the Veteran complained of malaise, lethargy, nasal congestion, muscle aches, and neck and back pain.  The assessment was cold symptoms.  Starting in January 1982, the Veteran began experiencing right shoulder pain.  In February 1982, while assessing the right shoulder, the examiner noted the cervical spine was within normal limits aside from local pain.  On retirement examination in February 1984, there was no complaint or finding of a neck or cervical abnormality.

After service, on VA orthopedic examination in October 1984, there was no complaint, finding, or history of a cervical abnormality.

Service department records show that in October 1985 the Veteran complained of neck pain radiating to the right shoulder.  There was no history of trauma.  There was full range of motion of the neck.  X-rays of the cervical spine were normal, and the assessment was to rule out cervical encroachment versus facet syndrome.  From July to September 1986, the Veteran complained of chronic neck pain.  The pertinent assessment was cervical mechanical dysfunction.  In June 1989, the Veteran complained of right-sided neck pain after he hit his head on the windshield in a vehicle accident, and the assessment was neck strain.

Service department records show that in January 1997 X-rays showed degenerative disc disease with spondylosis of the cervical spine.

On VA examination in October 2007, the Veteran stated that he first injured his neck in service in 1967 and time over time he was diagnosed with arthritis, which he related to service.  The diagnosis was degenerative disc disease and spondylosis of the cervical spine.  The VA examiner expressed the opinion that degenerative disc disease and spondylosis of the cervical spine were less likely than not related to service.  The VA examiner explained that there was no evidence in the service treatment records of a chronic condition in service or for many years after service. 

In June 2008, the Veteran testified that he was still having neck pain. 



In December 2009, a private physician reported that he had reviewed the relevant medical records and interviewed the Veteran in order to render an opinion on the question of service connection for a disability of the cervical spine.  According to the Veteran, his neck problems began in service.  The private physician noted that in March 1971 the Veteran was seen for neck pain and in 1976 he suffered a head trauma.  The Veteran related that while serving in Korea and in Germany he was exposed to extreme cold weather, participating in long marches with heavy packs, and slept on frozen ground.  The private physician stated that these harsh conditions were sufficient to cause degenerative arthritis and long-term joint damage and that the head trauma in 1976 could have caused or aggravated the chronic cervical spine disability.  The private physician concluded that it was at least as likely as not that the currently diagnosed cervical disability had its origins in service or developed as a result of the Veteran's activities in service.

In December 2010, in accordance with 38 U.S.C.A. § 7109, and 38 C.F.R. § 20.901(d), the Board obtained an advisory medical opinion from independent medical expert, who is not employed by VA.  

After providing a history of the significant facts of the case and the Veteran's file, the Board asked the independent medical expert to express an opinion on the following question:

Whether it is more likely than not (probability greater than 50 percent), or at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that degenerative disc disease of cervical spine by X-ray documented after service in 1997 is causally related to neck pain and muscle spasm and negative X-ray of the cervical spine in 1971 in service?
      
The Board also asked the independent medical expert to comment on the clinical significance that the Veteran was exposed to harsh winters while serving in Korea and in Germany, that he slept on frozen ground, and that he participated in long marches with a heavy pack. 

The Board also asked the independent medical expert to comment on the clinical significance that in October 1985 the Veteran complained of neck pain radiating to the right shoulder, X-rays of the cervical spine were normal, and the assessment was to rule out cervical encroachment versus facet syndrome and in August and in September 1986, the pertinent assessment was cervical mechanical dysfunction. 

In response, the independent medical expert (IME), M. D. B., MD, Ph.D, Professor and Chair Emeritus, Department of Orthopaedics, Director of the Miami Center for Orthopaedic Research and Education (Miami CORE), School of Medicine, University of Miami, expressed th opinion that the it was less likely than not that the Veteran's degenerative disc disease of the cervical spine diagnosed in 1997 was casually related to episodes of neck pain that occurred in service starting in November 1968, in March 1971 (normal X-rays), February 1981, and after discharge in October 1985 (normal X-rays).  The IME further stated there was no evidence in the medical literature that exposure to harsh winters and sleeping on frozen ground predisposes a person to the development of degenerative disc disease of the spine.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nichloson, 19 Vet. App. 362, 369 (2005).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

For the purpose of the following analysis, spondylosis of the cervical spine is degenerative joint disease affecting the cervical vertebrae and discs.  Dorland's Illustrated Medical Dictionary 1780 (31st ed. 2007).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Theories of Service Connection

On the basis of the service treatment records alone, in the absence of any evidence, a cervical spine disability, degenerative disc disease with spondylosis, was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

The service treatment records do document that in March 1971 the Veteran complained of neck pain, and the pertinent finding was muscle spasm, and an X-ray of the cervical spine was negative.  In February 1982, while assessing the right shoulder, there was localized cervical pain.  



As neck pain was noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.   Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

As the service treatment records lack the documentation of manifestations sufficient to identify a cervical spine disability, degenerative disc disease with spondylosis, as X-rays were normal and there was no permanent cervical musculoskeletal abnormality, such as limitation of motion, or cervical neurological abnormality, and sufficient observation to establish chronicity during service on the basis of two complaints of neck pain, separated by 10 years, chronicity in service is not adequately supported by the service treatment records.

And although the service treatment records show that in November 1968 the Veteran complained stiff and aching muscles in the neck and back and in February 1981, the Veteran complained of malaise, lethargy, nasal congestion, muscle aches, and neck and back pain, the symptoms were associated with a viral syndrome and a cold, respectively, not to any abnormality of the cervical spine. 

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  

After service, the evidence in support of continuity of symptomatology consists of the Veteran's statements and testimony that his neck pain began in service and he still has neck pain. 

As a lay person, the Veteran is competent to describe neck pain, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); 

see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  And the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.).

As the Veteran is competent to describe symptoms of neck pain and as the Board finds that the Veteran's statements and testimony in describing neck pain are credible, there is satisfactory evidence of continuity of symptomatology, but as it does not necessarily follow that there is a relationship between the current cervical spine disability, degenerative disc disease with spondylosis, and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  See Savage, at 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Lay testimony is competent only so long as it is within one's personal knowledge or personal observations or the lay evidence relates to a medical condition under case law that has been found to be capable of lay observation.  

Although the Veteran is competent to describe neck pain, a cervical spine disability, degenerative disc disease with spondylosis, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage, at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).



Also, the Veteran as a lay person is competent to identify a simple medical condition, to relate a contemporaneous medical diagnosis, or to relate symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of a cervical spine disability, degenerative disc disease with spondylosis, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, as the medical condition is not one under case law that has been found to be capable of lay observation, and as the complexity of the medical diagnosis (the diagnosis was made by interpreting X-rays) is not one readily observable by a lay person, the presence or diagnosis of a cervical spine disability, degenerative disc disease with spondylosis, is not a simple medical condition that the Veteran is competent to identify or to diagnose.  See Jandreau at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see Barr at 303 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).  

And no factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion that he has a cervical spine disability since service is not competent evidence and to this extent his statements and testimony are not admissible as evidence of the presence or diagnosis of a cervical spine disability since service based on continuity.  




 To extent the Veteran offers an opinion that his current cervical spine disability is related to pain, which began in service, as a lay person the Veteran's opinion is limited to inferences that are reasonably based on the Veteran's perception.   As the Veteran's opinion on medical causation cannot be reasonably based on his personal observation, as the medical condition is not one under case law that has been found to be capable of lay observation, and as medical condition is not a simple one, the Veteran's opinion on causation is not competent evidence.   And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion in this case.  To this extent, the Veteran's opinion on causation is not competent evidence and the Veteran's opinion is not admissible as evidence of continuity.

And while the Veteran is competent to report a contemporaneous medical diagnosis, there is no pertinent diagnosis before 1997, which is inconclusive evidence of continuity since separation from service in 1984.  

As for the Veteran describing symptoms which support a later diagnosis by a medical professional, where, as here, there is a question of a medical diagnosis or of medical causation, which is not personally observable by the Veteran as a lay person, as the medical condition is not one under case law that has been found to be capable of lay observation, and as medical condition is not a simple one, competent medical evidence is required to support the claim.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 
38 C.F.R. § 3.159.

The competent medical evidence consists of the favorable opinion offered by a private physician, who stated the Veteran's exposure to extreme cold weather, participating in long marches with heavy packs, and sleeping on frozen ground, were sufficient to cause degenerative arthritis and long-term joint damage.  The private physician also stated that the head trauma in 1976 could have caused or aggravated the chronic cervical spine disability.  


The private physician then concluded that it was at least as likely as not that the currently diagnosed cervical disability had its origins in service or developed as a result of the Veteran's activities in service.  

The competent evidence against the claim consists of the opinion of the independent medical expert (IME), who is a Professor and Chair Emeritus of the Department of Orthopaedics at the School of Medicine at the University of Miami.  The IME expressed the opinion that the it was less likely than not that the Veteran's degenerative disc disease of the cervical spine diagnosed in 1997 was casually related to episodes of neck pain that occurred in service starting in November 1968, in March 1971 (normal X-rays), February 1981, and after discharge in October 1985 (normal X-rays).  The IME further stated there was no evidence in the medical literature that exposure to harsh winters and sleeping on frozen ground predisposes a person to the development of degenerative disc disease of the spine. 

Both the private physician and the IME are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  The Board does find that the IME is exceptionally qualified as a Professor in the Department of Orthopaedics at the School of Medicine at the University of Miami. 

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  And a review of pertinent medical literature may also furnish information relevant to the question of causation.  Nieves-Rodriguez, 22 Vet. App. 295, 302-3 (2008).  

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the IME opinion for the following reasons. 


The private physician stated the Veteran's exposure to extreme cold weather, participating in long marches with heavy packs, and sleeping on frozen ground, were sufficient to cause degenerative arthritis and long-term joint damage.  The Board rejects this part of the opinion because no reasoning or rationale was provided for the conclusion reached.  A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  
For this reason, this part of the opinion has no probative value on the question of continuity under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  

The IME, who is an expert in orthopedic medicine, also considered the Veteran's exposure to extreme cold weather, participating in long marches with heavy packs, and sleeping on frozen ground, expressed the opinion that there was no evidence in the medical literature that exposure to harsh winters and sleeping on frozen ground predisposed a person to the development of degenerative disc disease of the spine.  The IME ultimately concluded that it was less likely than not that the Veteran's degenerative disc disease of the cervical spine diagnosed in 1997 was casually related to episodes of neck pain that occurred in service starting in November 1968, in March 1971 (normal X-rays), in February 1981, and after discharge from service in October 1985 (normal X-rays). 

As the IME's opinion was based medical analysis applied to the significant facts of case, including a review of the medical literature, the Board places greater probative weight on the IME opinion, which opposes rather the claim, than the opinion of the private physician.  For these reasons, the IME opinion is persuasive evidence against the claim on the question of continuity under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 






To the extent the private physician also stated that the head trauma in 1976 could have caused or aggravated the chronic cervical spine disability, the Board also rejects this part of the opinion for two reasons.  First, no factual predicate has been established that head trauma in service involved the cervical spine.  The record shows that in December 1977, not in 1976, the Veteran suffered a scalp laceration over the right eye, requiring sutures.  The Veteran was give information about head trauma.  Thereafter he complained of numbness in the area of the laceration.  In February 1978, the assessment was no post concussion syndrome.   There was no reference to a cervical spine injury or complaint.  There is no other reference to a head injury in the service treatment records.  

Second, the opinion was expressed in the term of "could" have caused the chronic cervical spine disability. Without supporting clinical data or other rationale, the opinion simply is too speculative in order to provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (doctor's statement that respiratory problems which contributed to the veteran's death "could" have been precipitated by his time in a prisoner of war camp was too speculative to show necessary nexus, where doctor provided no clinical data or other rationale to support his opinion).  For these reasons, this part of the opinion has no probative value on continuity under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d).  

Also, the Board finds that the opinion expressed by the VA examiner in 2007 has no probative value on continuity under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d), because it was more conclusionary than explanatory. 

As for presumptive service connection for a cervical spine disability, degenerative disc disease with spondylosis, as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, there is no competent and credible evidence of the medical condition before 1997, which is well beyond the one-year presumptive period after discharge from service in 1984 for presumptive service connection.


The Board finds that the lay and medical evidence is credible. 

As the Board may consider only competent and credible evidence to support its findings as to questions of a medical diagnosis and of medical causation and as the preponderance of the evidence is against the claim of service connection for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a cervical spine disability, degenerative disc disease with spondylosis, is denied.


REMAND

On the claims of service connection for a right shoulder disability and a left shoulder disability, before the RO and the Board, the Veteran was represented by The American Legion. 

When the Veteran appealed the Board's decision of November 2008 to the United States Court of Appeals for Veterans Claims (Court), he appointed a private attorney to represent him before the Court.  In his fee agreement, the private attorney limited his representation to the claims vacated and remanded by the Court.  In an Order dated in December 2009, the Court granted a Joint Motion for Remand and vacated the Board's decision, in part, and remanded for compliance with the instructions in the Joint Motion.  The Court remanded the claims of service connection for a right shoulder disability, a left shoulder disability, a right hip disability, and a cervical spine disability, and the claim for increase for the left knee disability.    

Under 38 C.F.R. § 14.631(e)(1), only one service organization or attorney will be recognized at one time in the prosecution of a particular claim.  All transactions concerning the claim will be conducted exclusively with the recognized service organization or attorney of record until notice of a change, if any, is received by the appropriate office of VA.  If an attorney limits the scope of representation regarding a particular claim, such specific authority shall constitute a revocation of an existing general power of attorney only as it pertains to, and during the pendency of, the particular claim.  

During the pendency of the appeal, in a rating decision in December 2010, the RO granted service connection for a right shoulder disability and for a left shoulder disability, both effective the date the Veteran filed each claim with VA.  The RO however did not notify the Veteran's attorney of the rating decision or furnish the attorney a supplemental statement of the case.  

As the claims were under the jurisdiction of the Board, the RO's action raises an error of procedural due process, which needs to be cured. 

As for the right hip disability, the service treatment records show that in February 1967 the Veteran strained his right hip during karate training.  After service, the private medical records show that in February 2005 the Veteran complained of right hip pain, and the assessment was right hip pain with history of arthritis.  In June 2008, the Veteran testified that his hip problems began in service in the 1960s.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed.  

On the claim for increase for the left knee, as the evidence of record is insufficient to decide the claim on the basis of instability, limitation of motion, or symptomatic removal of cartilage, further development under the duty to assist is needed.  





Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has any current disability of the right hip, and, if so,

b). Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability), that any right hip disability is related to right hip strain in service in 1967. 

If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause, namely, the strain in service is not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be provided to the examiner for review. 

2.  Afford the Veteran a VA examination to determine the current level of the left knee disability. 




The VA examiner is asked to describe:

Any instability, including reflexive giving way of the knee due to pain; 

Range of motion in degrees of flexion and extension; 

Other evidence of impaired functioning, including functional loss due to painful motion, or weakened movement, or excess fatigability; if feasible, any additional loss of function should be expressed in degrees of loss of flexion or extension; and, 

Any other symptomatic functional loss other than instability or limitation of flexion or extension due to the medial meniscectomy.  

The claims folder should be made available to the examiner.

3.  After the above development is completed, adjudicate the claim of service connection for a right hip disability and the claim for increase for the left knee.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.  

[Note that on the claim of service connection for a right knee disability and claims for increase for the left ankle and for prostatic hypertrophy, the Veteran is represented by The American Legion.  Any further due process notice must sent to proper designated representative.]


4.  Furnish the Veteran and his attorney notice of the rating decision, granting service connection for the right and left shoulder disabilities.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


